DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 12 objected to because of the following informalities:  The claim recites the limitation “user,s” which seems to be a typographical error were it was meant to be “user’s” instead similar to the way is recited in claim 1 .  Appropriate correction is required.

Claim 13 objected to because of the following informalities:  The claim recites the limitation “user,s” which seems to be a typographical error were it was meant to be “user’s” instead similar to the way is recited in claim 1.  Appropriate correction is required.

Claim 9 objected to because of the following informalities:  The claim recites the limitation “user,s” which seems to be a typographical error were it was meant to be “user’s” instead similar to the way is recited in claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 13 is directed to “a non-temporal computer readable recording medium”. The specification discloses on paragraph [0046-0047] “The RAM is a volatile or non-volatile storage that stores various types of information, and is used as a temporary storage memory (working area) for various types of processes executed by the CPU.  ”. The RAM is a non-transitory medium being defined a temporary storage medium since a computer memory is non-transitory.   . In the state of the art, transitory signals are commonplace as a medium for storing computer instructions and thus, in the absence of any evidence to the contrary, and given its broadest reasonable interpretation in light of the specification, the scope of the claimed "* non-temporal computer readable recording medium ", covers transitory media (a signal per se). A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2,4,12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 2013/0169687;hereinafter Will).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-5,7-9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson (US 2013/0169687;hereinafter Will).

As per claim 1, Will teaches “An operating device including a display including a predetermined display area (Figure 3-5,7-8 device 405 having a predetermined display area) and executing a predetermined process in response to a user’s operation (Figures 3-5,7-8 in response to user operation the device executes a process applied to the displayed content), comprising a posture setter that sets a posture of the operating device with respect to the user to a first posture (Figures 5 and 8 first posture 501 set by the controller paragraph [0030] original orientation); a display processor (paragraph [0039] processor 902) that causes a predetermined object to (Figure 5 and 8 based on the processor controlling the display an image is displayed on the display); a posture detector that detects a posture change of the operating device when the user changes the posture of the operating device (Figures 1 posture detector 104 detects the orientation of the device when the posture changes paragraph [0020-0021] [0023][0031]: figures 5 and 8); and a display changer that causes at least a part of object information included in the object to be displayed toward the first direction in the display area when the operating device changes the posture from the first posture to a second posture (Figures 5,8 the software causes at least a portion of the displayed image object to be displayed toward the first direction when the orientation of the device changes: object information is construed as the stick man on the image ).

	As per claim 4, Will teaches wherein the display changer causes the object to be displayed at a display position of the object with respect to the display area in the first posture when the operating device changes the posture from the first posture to the second posture (Figures 5 and 7 the display objects remain on the first orientation when the user rotates the device).

As per claim 5, Will teaches wherein the display processor causes an object group including a plurality of the objects arranged in a predetermined direction to be displayed toward the first direction (Figure 5 objects are displayed toward the first direction); and the display changer causes the object group to be displayed while a (Figure 5 when the device is changed from the first orientation to the second orientation the objects displayed remain displayed on the first orientation).

	As per claim 7, Will teaches wherein when at least a part of the object does not fit in the display area due to the posture change of the operating device from the first posture to the second posture, the display changer changes the display position of the object and causes the object to be displayed in the display area (Figure 8 the object construed as the combination of all on the display and as can be seen when the a portion of the object does not fir the screen that portion is repositioned while still maintaining the first orientation).

	As per claim 8, Will teaches wherein when a first object included in the object group does not fit in the display area due to the posture change of the operating device from the first posture to the second posture, the display changer cancels an arrangement state of a plurality of the objects included in the object group and causes the first object to be displayed in the display area (Figure 8 as can be seen when one of the images does not fit the display when the device is changed from the first posture to the second posture the original arrangement is changed so as to fit the objects on the display area). 


As per claim 9, Will teaches further comprising an operation outputter that can operate an operation target in response to the user. s operation, and outputs a first operation instruction that causes a posture of the operation target to be changed in accordance with a change amount of the posture change of the operating device (Figure 5 and 8 the operation outputted causes the based on the user changing the posture of the device a change changes the object wo rotate with respect to the device so that t the image stays on the direction of the user).

As per claim 11, Will teaches wherein the operation target is an operation target image displayed on a display device communicably connected to the operating device (Figures 5 and 8 images communicably connected to the operation device).

As per claim 13, Will teaches “A non-temporary computer-readable recording medium that records a display control program (paragraph [0039] memory) that causes an image to be displayed in a display area included in a display (Figure 3-5,7-8 device 405 having a predetermined display area) of an operating device that executes a predetermined process in response to a user. s operation (Figures 3-5,7-8 in response to user operation the device executes a process applied to the displayed content)  and causes a computer to execute by one or a plurality of processors (paragraph [0039] processor 902): setting a posture of the operating device with respect to the user to a first posture (Figure 5 and 8 first posture 501 set by the controller paragraph [0030] original orientation), displaying a predetermined (Figure 5 and 8 based on the processor controlling the display an image is displayed on the display), detecting a posture change of the operating device when the user changes the posture of the operating device (Figures 1 posture detector 104 detects the orientation of the device when the posture changes paragraph [0020-0021] [0023][0031] Figures 5 and 8), and changing a direction of at least a part of object information included in the object toward the first direction in the display area when the operating device changes the posture from the first posture to a second posture (Figures 5,8 the software causes at least a portion of the displayed image object to be displayed toward the first direction when the orientation of the device changes: object information is construed as the stick man on the image ).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Will in view of MACDOUGALL (US 2010/0066763:hereinafter Mac)
.

(Figure 5 and 8)
 	Will seems to not explicitly disclose “wherein the object includes identification information for identifying the object and background image information ; and the display changer causes the identification information and the background image information to be displayed toward the first direction in the display area when the operating device changes the posture from the first posture to the second posture .
	However, Mac on the other hand teaches “wherein the object includes identification information for identifying the object and background image information (Figure 13a-13b Figures 1-3 and 6 identification information is the text background information is the image); and the display changer causes the identification information and the background image information to be displayed toward the first direction in the display area when the operating device changes the posture from the first posture to the second posture” (Figure 13a-13b and 1-3 and 6 when the device is changed from the first posture to the second posture both the background and identification information remain displayed on the first posture direction).
	Therefor it would had been obvious to a person with ordinary skill in the art to provide the teaching of having identification information and background image information on the display object which are both maintained on a first posture when the device posture changes Form Mac’ invention to Will’s invention in order to enhance the user experience by better identifying the displayed content.

As per claim 10 Will seems to not explicitly disclose that “the object is a function icon that causes a predetermined process to be executed to the operation target; and the operation outputter outputs a second operation instruction that causes the predetermined process to be executed when the object is selected by the user”.
	However Mac on the other hand teaches “the object is a function icon that causes a predetermined process to be executed to the operation target; and the operation outputter outputs a second operation instruction that causes the predetermined process to be executed when the object is selected by the user” (paragraph [0110] Figure 13 display objects can be icons which are selectable by the user).
	Therefor it would had been obvious to a person of ordinary skill in the art to provide the teaching of having image objects displayed being icons from Mac’s invention to Will’s invention for purpose of allowing for more interaction with the device content.
Allowable Subject Matter
Claim 3 and 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624